Citation Nr: 0311743	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-08 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $2,036.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of VA in St. Petersburg, Florida.



REMAND

In an October 2001 VA Form 9, the appellant requested a 
Travel Board hearing.  Although he was afforded a hearing 
before the Committee at the RO, he has not been afforded a 
Travel Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO.

2. The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


